UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUl\/IBIA

Morris B. Fahnbulleh, )
)
Pl"“““ff’ § case; 1;16-752 F.3d 470, 474 (D.C. Cir. 2014). In the instant action captioned "Expedited
Civil Rights Action for Declaratory and Injunctive Relief," plaintiff claims that the criminal
indictment was obtained by massive fraud.

lt is "well-settled that a prisoner seeking relief from his conviction or sentence may not
bring [ ] an action” for injunctive and declaratory relief. Williams v. Hz`ll, 74 F.3d 1339, 1340
(D.C. Cir. l996) (citations omitted)). l\/[oreover, plaintifF s success on his sweeping allegations

of fraud would necessarily invalidate his convicti0n. Consequently, his claim is not "cognizable

ww-»~»M»~ww: @~  »».»».».==»»\.~.»»-

unless and until he meets the requirements of Heck" by having the sentence invalidated via direct
appeal or habeas corpus, or declared void by an authorized tribunal Harrz`s v. Fulwooa', 611

Fed. App’x. 1, 2 (D.C. Cir. 2015) (per curiam) (citing Heck v. Humphrey, 512 U.S. 477, 486-87
(1994)). "Heck applies ‘no matter the relief sought (damages or equitable relief) . . . if success
in [the] action would necessarily demonstrate the invalidity of confinement or its duration."’ Id.,
quoting Wilkinson v. Dotson, 544 U.S. 74, 81-82 (2005) (alterations in original)). The criminal
docket, No. O9-cr-359-1-RBW, shows that plaintiff s convictions have not been vacated or
otherwise invalidated. Accordingly, this action will be dismissed without prejudice.l A separate

order accompanies this Memorandum Opinion.

.Z"_Z

'l
/, d/~
@'¢@@Z /
United ates District Judge
Date: August j ,2016

l Plaintiff further complains about the conditions of his confinement, over which none of the

named defendants has control. See Compl. 1111 61-68. Because plaintiff is currently incarcerated
at the Rivers Correctional institution in Winton, North Carolina, this Court sitting in the District
of Columbia is not the proper forum for litigating the prison conditions claim in any event. See 28
U.S.C. § 1391(b) (designating the proper venue under the circumstances presented as the judicial
district in the State where a substantial part of the events occurred). The United States District
Court for the Eastern District of North Carolina is properly situated to address that claim.

2